                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA
HAROLD SEREYKA,                                                   :
                                                                  :
          Plaintiff                                                     CIVIL ACTION NO. 3:18-1681
                                                                  :
                    v.
                                                                  :               (MANNION, D.J.)
NAVIENT SOLUTIONS, LLC,                                                           (CARLSON, M.J.)
                                                                  :
          Defendant
                                                         ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)       the report of Judge Carlson, (Doc. 20), is ADOPTED IN ITS
                    ENTIRETY;
          (2)       defendant NSL’s motion to dismiss, (Doc. 17), plaintiff’s amended
                    complaint, (Doc. 14), is GRANTED, IN PART, and DENIED, IN
                    PART;
          (3)       plaintiff’s         FDCPA             claim        is     DISMISSED     WITHOUT
                    PREJUDICE, plaintiff’s FCRA claim shall PROCEED, and
                    plaintiff’s state law FCEUA and defamation claims are
                    DISMISSED WITH PREJUDICE; and
          (4)       the Clerk of Court is directed to REMAND THIS CASE to
                    Judge Carlson for further proceedings as to the remaining
                    claims.

                                                                   s/ Malachy E. Mannion
                                                                   MALACHY E. MANNION
                                                                   United States District Judge
Date: March 22, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1681-01-ORDER.wpd
